Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-17-2004

USA v. Al Hedaithy
Precedential or Non-Precedential: Precedential

Docket No. 03-1566




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Al Hedaithy" (2004). 2004 Decisions. Paper 14.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/14


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
IN THE UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT


                  NO. 03-1566


        UNITED STATES OF AMERICA

                       v.

            HANY AL HEDAITHY,
                 Appellant




 On Appeal From the United States District Court
        For the District of New Jersey
     (D.C. Crim. Action No. 02-cr-00379)
     District Judge: Hon. Joseph E. Irenas




                  NO. 03-1885


        UNITED STATES OF AMERICA

                       v.

             RIYADH AL-AIBAN
                 Appellant


 On Appeal From the United States District Court
           For the District of New Jersey
     (D.C. Crim. Action No. 02-cr-00371-1)
  District Judge: Hon. Joseph A. Greenaway, Jr.
                                Argued June 29, 2004

                        BEFORE: AMBRO, ALDISERT and
                           STAPLETON, Circuit Judges

                         (Opinion Filed December 16, 2004 )




Donald C. Randolph (Argued)
Randolph & Associates
1717 4th Street - 3rd Floor
Santa Monica, CA 90401
Attorney for Appellant
 Hany Al Hedaithy

Steven G. Sanders (Argued)
Arseneault, Fassett & Mariano
560 Main Street
Chatham, NJ 07928
 Attorney for Appellant
 Riyadh Al-Aiban

George S. Leone (Argued)
Office of the United States Attorney
970 Broad Street - Room 700
Newark, NJ 07102
 and
Glenn J. Moramarco
Office of the United States Attorney
Camden Federal Building & Courthouse
401 Market Street - 4th Floor
P.O. Box 2098
Camden, NJ 08101
 Attorneys for Appellee




                                         2
                    ORDER AMENDING PUBLISHED OPINION

STAPLETON, Circuit Judge

       IT IS ORDERED that the published Opinion in the above matter filed December
16, 2004, be amended throughout by replacing the Latin phrase “de minimus” with its
correct spelling, “de minimis”.

                                       By the Court,


                                        /s/ Walter K. Stapleton
                                       United States Circuit Judge

DATED:     December 17, 2004




                                          3